Per Curiam.
This is a dissolution of marriage action in which the respondent-appellant wife, Lynn E. Bohac, assigns as error the action of the trial court “in dividing the property of the parties by failing to take into consideration the loans made by the Appellant’s father to the parties during the marriage, thus creating an inequitable division of property.”
We have reviewed the trial court’s action de novo on the record, and we determine that the trial court did not abuse its discretion in the division of the marital property. Accordingly, the decree of the trial court is affirmed.
Affirmed.